SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2013 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): PRASK Grows 18% in July Reaching Growth Record of the Last Two Years São Paulo, August 19, 2013 - GOL Linhas Aéreas Inteligentes S.A. (BM&FBOVESPA: GOLL4 and NYSE: GOL), (S&P: B, Fitch: B-, Moody’s: B3), the largest low-cost and low-fare airline in Latin America hereby announces its preliminary air traffic figures for July 2013. PRASK, Yield and Fuel Prices Net PRASK presented an 18% growth over July/12, even with a supply reduction of 4.8% in the domestic market in the period. This is the highest PRASK increase of the last two years, and demonstrates the Company’s efforts in optimizing its supply and maximizing the profitability of its routes. Net yield in July posted a 28% increase year-over-year, to between R$24.5 and R$25.0 cents, in line with GOL’s strategy of upgrading its services and attracting business and leisure passengers during the winter holidays high season. Fuel prices * moved up by 4% in the month when compared to July/12, driven by the depreciation of the Real against the Dollar in the last months comprising the jet fuel price formation period, which carries a time lag. With the recent Dollar hike, we expect record fuel prices for the next months. (*) Fuel price per liter considers total fuel and lubricant expenses divided by period consumption OPERATING DATA July 2013(*) July 2012(*) % Chg. July 2013(*) % Chg. (MoM) (YoY) Total System ASK (mm) 4,387.3 4,471.4 -1.9% 3,982.3 10.2% RPK (mm) 3,109.0 3,446.9 -9.8% 2,808.3 10.7% Load Factor 70.9% 77.1% -6.2 p.p 70.5% 0.3 p.p Domestic Market ASK (mm) 3,850.1 4,046.1 -4.8% 3,546.0 8.6% RPK (mm) 2,742.4 3,136.8 -12.6% 2,558.2 7.2% Load Factor 71.2% 77.5% -6.3 p.p 72.1% -0.9 p.p International Market ASK (mm) 537.3 425.2 26.4% 436.3 23.1% RPK (mm) 366.6 310.1 18.2% 250.1 46.6% Load Factor 68.2% 72.9% -4.7 p.p 57.3% 9 p.p (*) Preliminary figures for July 2013; National Civil Aviation Agency (ANAC) figures for July 2012 and June 2013. 1 GOL Linhas Aéreas Inteligentes S.A Traffic Report Domestic Market In July, GOL maintained its strategy of optimizing domestic supply, leading to a 4.8% reduction in the domestic market when compared to July/12. The load factor in the domestic market reached 71.2%, a 6.3 p.p. decrease over the same period in 2012. The Company highlights its PRASK growth strategy: maintaining the same supply reduction level as the past months, GOL increased PRASK growth, as demonstrated below. Annual PRASK & Domestic ASK Variation International Market In July, supply moved up by 26.4% , when compared to the same month in 2012, mainly due to the flights to Santo Domingo, Miami and Orlando launched in December/12.
